Reed, J.,
delivered the opinion of the court.
There is a division in the Union Seminary Baptist Church, in Jasper county. Appellants and appellees are members of that church. Appellants, in order to prevent appellees from holding service in the church put new locks on the doors, and gave notice that a resolution had been passed by appellants denying to appellees the right to enter the church for public worship. Appel-' lees filed a bill praying for an injunction, and for a decree permitting them to use the church for religious worship. The writ was issued. Appellants filed a demurrer to the bill, which the chancellor overruled and granted an appeal to this court.
It appears from the bill that a regular congregational meeting of the church was held, participated in by the appellants and appellees, representing both factions, and *495that the members generally were given a voice in the disposition of all matters presented at the meeting; that in order to settle the differences between the two factions a resolution was offered and adopted, without a dissenting voice, by which the appellees were given the right to hold services in the church at any time except on the fourth Sunday of each month and the Saturday preceding that day, when the appellants- should have the use of the church; that on the following day the appellants held a meeting, without giving the appellees any notice thereof, and without the appellees’ knowledge, and repudiated the action of the regular meeting, and passed a resolution prohibiting appellees from entering the building for public worship; and that new locks were procured and placed on the doors of the church house to effectively prevent appellees’ entrance to the building. The bill also charges that the majority of the members of the church are in sympathy with appellees, and that the appellants represent the minority of the members.
As stated in the case of Baptist Church v. Jones, 79 Miss. 488, 30 South. 714: “This court exercises no ecclesiastical jurisdiction. It accepts what the highest ecclesiastical authority in each church promulgated as the faith and practice of that church; that authority, under Baptist polity, being each separate Baptist Church.” The following is taken from the case of Poynter v. Phelps, 129 Ky. 381, 111 S. W. 699, 24 L. R. A. (N. S.) 729: “The Baptist Church does not, as a religious sect or denomination, possess a constitution or creed, like the Presbyterian, Methodist, and many other churches. Its form of government is congregational, and therefore purely democratic. Each church is a distinct organization, independent of all others. . . . Every Baptist Church is, therefore, a law unto itself in matters ecclesiastical. While what are known as Baptist Associations, both district and state, exist, they possess neither appellate jurisdiction nor revisory power, but may advise the *496churches, without in any way binding the latter 'to accept such advice. . . .
The rule that this court’will not for itself determine an ecclesiastical question, involving the doctrine or government of a church, is-fully confirmed in the case of Carothers v. Moseley, 99 Miss. 671, 58 South. 881. The allegations of the bill, admitted to be true by the demurrer, show that in regular conference assembled the Union Seminary Baptist Church, having full authority under the Baptist polity, by resolution properly presented and adopted, decided the use and occupancy of the church by the opposing factions. This decision by the conference should be accepted by the civil courts, and control unless it should be shown that, at a subsequent regular meeting, held in accordance with the rules and regulations of the church, the action of the conference mentioned was reseinded and set aside, and other disposition made of the matter. The appellants can only present such action at a subsequent meeting by answer as a defense.
The description in the deed conveying the property to the deacons of the Union Seminary Baptist Church is sufficiently certain for all purposes of the present controversy.
Affirmed..